Opinion by
Watkins, J.,
The order of the Court of Common Pleas of Erie County dismissing this petition for a writ of error coram nobis, habeas corpus, issuance of subpoenas, and a new trial, is affirmed on the opinion of President Judge Evans, for the court below, reported in 24 Pa. D. & C. 2d 93.
Most of the complaints contained in this petition have already been disposed of by this Court in affirming the judgment and sentence in Com. v. Helwig, 184 Pa. Superior Ct. 370, 134 A. 2d 694 (1957), and by the Federal Court in dismissing a similar writ of habeas corpus in Helwig v. Angelo Cavell, 171 F. Supp. 417.
For a learned discussion of the availability of the writ of error coram nobis, see the opinion of Judge Wright, in Com. v. Taylor, 193 Pa. Superior Ct. 360, 165 A. 2d 390. It has been repeatedly held that neither this writ nor the writ of habeas corpus may be used as a substitute for an appeal in the matters complained of in this petition. Commonwealth ex rel. Wilkins v. Banmiller, 401 Pa. 347, 164 A. 2d 333.
A careful examination of the record in this case and the attitude of this appellant makes a comment in the 20 U. of P. L. Rev., p. 214 (1958) particularly apropos: “Although, of course, miscarriages of justice should be corrected, some means should be devised to prevent the abuse of justice by petitioners who, in some cases, may reach the appellate courts three or four times on what are essentially the same issues. The legal profession should concern itself with this problem since it has a definite relation to the administration of criminal justice in general.”
Order affirmed.